Title: From George Washington to Lieutenant Colonel Holtzendorff, 18 August 1777
From: Washington, George
To: Holtzendorff, Louis-Casimir, baron de



Sir,
Head Qrs Camp at Cross Roads [Pa.]Augt 18th 1777

I have the pleasure of your favour of the  transmitting me the plan of a military work, which you propose to publish and requesting my protection of the same. As I have not seen the work, I cannot undertake

to determine what degree of merit it may have a claim to; but if it be well executed upon the plan you exhibit, the few good books we have circulating in this country on the military art, afford a favourable prospect of the publication being attended with success and utility. I shall be happy to give it all the encouragement in my power and to find that the event may answer your expectations. You do not mention whether you intend to publish in the French or in the English language. You must be sensible that the work will be more generally useful and have a much more extensive circulation in the one than in the other. I doubt not before you commit it to the press, you will consult with your friends and make yourself acquainted with every circumstance necessary to be taken into consideration, that you may be the less liable to disappointment in whatever advantages you may expect will be derived from it.
I inclose you a letter to General Greene, informing him, that I have attached you to his division, and that you are to do duty as Lieutenant Colonel in the general roster of that division. I am Sir Your most Obedt servant.
